AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
        Kelli Gray, and all others similarly situated,
                         Plaintiffs                                                                            Jan 03, 2019
                              v.                                                                                   SEAN F. MCAVOY, CLERK
         Suttell & Associates, et al., Defendants                    )
                     Eva Lauber, et al.,                             )
                          Plaintiffs                                 )       Civil Action No. 2:09-cv-00251-SAB
                              v.                                     )
              Encore Capital Group, Inc., et al.,                    )
                        Defendants


                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 620) is DENIED.
’
              The Midland Defendants’ Cross-motion for Summary Judgment (ECF No. 622) is GRANTED.
              Judgment is entered in favor of the Midland Defendants and against Plaintiff Dane Scott.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             STANLEY A. BASTIAN                                              on motions for
      Summary Judgment (ECF Nos. 620 and 622)


Date: 01/03/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
